UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6899


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES THOMAS HANCOCK,

                Defendant - Appellant.



                            No. 14-6902


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES THOMAS HANCOCK,

                Defendant - Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:06-cr-00206-JAB-2; 1:11-cv-00551-JAB-
PTS; 1:07-cr-00071-JAB-1; 1:11-cv-00774-JAB-JLW)


Submitted:   November 20, 2014            Decided:   November 25, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


James Thomas Hancock, Appellant Pro Se. Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            James        Thomas   Hancock       seeks   to      appeal     the      district

court’s    order     accepting     the     recommendation          of    the    magistrate

judge and denying relief on his 28 U.S.C. § 2255 (2012) motions.

The order is not appealable unless a circuit justice or judge

issues      a      certificate        of        appealability.                 28      U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a    substantial       showing       of      the    denial       of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that    reasonable       jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.    Cockrell,        537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Hancock has not made the requisite showing.                           Accordingly,

we deny a certificate of appealability and dismiss the appeals.

We    dispense     with    oral   argument       because     the     facts       and    legal



                                            3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   4